        2:19-cv-02163-CSB-EIL # 13           Page 1 of 1                                            E-FILED
                                                             Wednesday, 02 September, 2020 11:21:00 AM
                                                                            Clerk, U.S. District Court, ILCD

                      UNITED STATES DISTRICT COURT FOR THE
                          CENTRAL DISTRICT OF ILLINOIS

RITCHIE GLENN,                                       )
                                                     )
                       Plaintiff,                    )
                                                     ) Case No. 19-cv-2163
                                                     )
                                                     ) Honorable Judge Colin Sterling Bruce
v.                                                   )
                                                     )
ILLINOIS AMERICAN WATER                              )
                                                     )
                       Defendant.                    )

                                             ORDER

Plaintiff Ritchie Glenn’s Motion for Leave to Make Objections to Defendant’s First Set of
Interrogatories to Plaintiff, Instanter (#12) is GRANTED. Plaintiff Ritchie Glenn’s July 20, 2020
Answers and Objections to Defendant’s First Set of Interrogatories to Plaintiff shall be deemed
timely pursuant to FRCP 33 and 34.




Entered this 2nd day of September, 2020




                                       s/ ERIC I. LONG
                                      __________________________________
                                      Honorable Eric I. Long
                                      United States Magistrate Judge
